t c memo united_states tax_court glenn and marion peterson petitioners v commissioner of internal revenue respondent docket no filed date glenn and marion peterson pro sese mark hulse for respondent memorandum opinion tannenwald judge respondent determined the following deficiencies and additions to tax and a penalty in petitioners' federal income taxes year deficiencies additions and penalty sec_6651 sec_6653 sec_6662 dollar_figure dollar_figure --- dollar_figure dollar_figure --- --- dollar_figure after concessions by the parties the issue for decision is whether petitioners may take a business_bad_debt deduction for payment made on a guarantee of corporate indebtedness background this case was submitted fully stipulated under rule the stipulation of facts and exhibits are incorporated herein by this reference and found accordingly petitioners husband and wife resided in syosset new york at the time of the filing of the petition they filed their federal_income_tax return untimely on date and their federal_income_tax return untimely on date on date respondent mailed to petitioners a statutory_notice_of_deficiency for the and taxable years dutchess processing company inc dutchess was incorporated in date to engage in the processing preserving and canning of apples and apple byproducts its shareholders and officers were petitioner glenn peterson his father john peterson and woodrow pereira unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure the stipulation of facts refers only to the status of these individuals as officers but petitioners' opening brief describes them as the three shareholders who were all active continued from date until date one of dutchess' principal customers to which it sold processed apples was entenmann's bakery located in bay shore new york dutchess did not grow its own apples it purchased apples from united apple co agway inc agway located in syracuse new york and local independent growers agway was a primary supplier to dutchess dutchess was undercapitalized and could purchase apples from agway only on credit agway required glenn peterson and the other officers of dutchess to sign a continuing guarantee under which each officer was jointly and severally liable for the debts of dutchess to agway in an amount not to exceed dollar_figure petitioner signed the continuing guarantee on date dutchess also obtained financing from first national city bank of new york in the amount of dollar_figure and from citibank eastern of albany new york in the amount of dollar_figure based on personal guarantees from john peterson dutchess drew down on the line of credit extended by agway to the extent of dollar_figure as of date in date dutchess made a repayment of dollar_figure to agway in date by which time dutchess was indebted to agway for approximately dollar_figure dutchess provided agway with a check for dollar_figure and continued shareholder officer employees of dutchess the brief also states that in september and date petitioner was a one- third shareholder the parties agreed to a repayment schedule however the check was returned as a result of a lien filed on dutchess' bank accounts and accounts_receivable by citibank eastern of albany by date dutchess was indebted to agway in the amount of dollar_figure on date attorneys for agway requested each officer of dutchess to pay the amount due under the line of credit which totaled dollar_figure with interest on date dutchess filed for chapter bankruptcy protection in the u s bankruptcy court for the southern district of new york in early date agway filed a proof_of_claim in that proceeding in the amount of dollar_figure on date agway filed a summons and complaint in the supreme court of new york onondaga county against the dutchess officers asking for payment under the guarantee on date judgment was entered against the officers of dutchess in favor of agway in the amount of dollar_figure which represented the original amount of dollar_figure due under the line of credit plus interest and costs on date john peterson filed for chapter bankruptcy protection in the u s district_court for the southern district of new york john peterson died in despite efforts by petitioners and respondent woodrow pereira's whereabouts were and are unknown agway possessed and sold petitioners' residence to satisfy its date judgment against the officers of dutchess and on date judgment was entered which required petitioners to remove from their residence located pincite rensens lane muttontown new york petitioners vacated their premises pursuant to a date notice to vacate petitioners claimed a business_bad_debt loss of dollar_figure on their federal tax_return as a result of the loss of their residence in petitioners carried over dollar_figure of the ordinary_loss claimed but not used on their return to their return discussion the sole issue for decision is the proper treatment of the loss resulting from the use of petitioners' residence to satisfy the guarantee obligation of petitioner glenn peterson to agway in the amount of dollar_figure petitioners claim that they are entitled to a business_bad_debt deduction under sec_166 respondent asserts that the amounts paid on the guarantee represent a contribution to the capital of dutchess and should be treated as a capital_loss under sec_165 and that if the while petitioners claimed a bad_debt deduction of dollar_figure on their return there is no evidence to support any amount in excess of dollar_figure the amount of the loss which respondent has conceded petitioners are entitled to deduct as a capital_loss stemming from the worthlessness of glenn peterson's shareholder interest in dutchess respondent does not contest the worthlessness of that interest payment to agway is held to represent a bad_debt it is a nonbusiness_bad_debt deductible only as a short-term_capital_loss pursuant to sec_166 the burden_of_proof is on petitioners rule a 290_us_111 that burden is not lessened in a fully stipulated case 95_tc_82 affd 943_f2d_22 8th cir petitioners rely heavily on 352_us_82 citing it for the proposition that payments by an individual on a guarantee of corporate debt which are not then repaid to the individual because the obligation to repay is worthless give rise as a matter of law to bad_debt deductions pointing to the following the familiar rule is that instanter upon the payment by the guarantor of the debt the debtor's obligation to the creditor becomes an obligation to the guarantor not a new debt but by subrogation the result of the shift of the original debt from the creditor to the guarantor who steps into the creditor's shoes thus the loss sustained by the guarantor unable to recover from the debtor is by its very nature a loss from the worthlessness of a debt this has been consistently recognized in the administrative and the judicial construction of the internal revenue laws which until the decisions of the courts of appeals in conflict with the decision below have always treated guarantors' losses as bad_debt losses id pincite fn refs omitted this exact argument was raised and rejected in 544_f2d_528 1st cir first as the court_of_appeals for the first circuit pointed out the supreme court in putnam was not called upon to decide whether the payment on a guarantee of corporate debt created a bona_fide debt but rather where the guarantee in fact represented bona_fide debt whether the payment on that guarantee by the shareholder gave rise to a nonbusiness_bad_debt deductible only as a short-term_capital_loss or a business_bad_debt deductible against ordinary_income casco bank trust co v united_states supra pincite second as the court_of_appeals for the first circuit also succinctly pointed out since the supreme court handed down its decision in putnam lower courts have considered whether a guaranty of a corporation's obligations by its stockholder is to be treated as a loan or a contribution_to_capital id pincite the court_of_appeals went on to emphasize that the inquiry as to how deductions for losses_incurred as a result of such guarantees should be characterized involves a question of fact not law and that such inquiry is to be resolved in the context of traditional debt-equity principles id see also in re 742_f2d_1311 11th cir sec_1_166-9 income_tax regs the agreement in this case was made on date while the regulation in general applies only to agreements entered into after date and thus would not apply here the rule in paragraph c applies to payments whenever made on agreements entered into before date and therefore does apply in this case sec_1_166-9 income_tax regs - -8 recognizing that no single factor is determinative the courts have applied a variety of factors in deciding whether a guarantee was a loan or a capital_contribution among these factors are the name given to the certificate evidencing the indebtedness whether repayment depended on the success of the business whether the right to be repaid by the corporation for payments on the guarantee was subordinated to other corporate indebtedness what the intent of the parties was in creating the guarantee whether the initial capital of the corporation was adequate whether outside sources would have extended the corporation a line of credit without the guarantee whether the corporation repaid the guaranteed loans and whether the corporation gave the guarantor or the lender any security in re lane supra 462_f2d_712 5th cir affg tcmemo_1970_182 106_tc_312 the ultimate question is 'was there a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship ' 95_tc_257 quoting litton bus sys inc v commissioner 62_tc_367 we see no purpose to be served in analyzing each of the foregoing factors as applied to the situation herein it is - -9 obvious from our findings_of_fact that the record herein is totally lacking in evidence sufficient to support petitioners' contention that the guarantee and the payment thereon were anything but capital in nature the parties have stipulated that dutchess was undercapitalized and the record is devoid of any evidence as to the amount that any of the shareholders invested in dutchess in addition to the guarantee of the dutchess' indebtedness glenn peterson guaranteed indebtedness used to purchase apples sold by dutchess to its principal customers thus the indebtedness was an essential element in financing dutchess' operations we think the approach of the court_of_appeals for the fifth circuit in dealing with a comparable situation in plantation patterns inc v commissioner f 2d pincite is particularly applicable herein the guarantee enabled mr jemison to put a minimum amount of cash into new plantation immediately and to avoid any further cash investment in the corporation unless and until it should fall on hard times we think that the result is that mr jemison's guarantee simply amounted to a covert way of putting his money at the risk of the business stated differently the guarantee enabled mr jemison to create borrowing power for the corporation which normally would have existed only through the presence of more adequate capitalization of new plantation indeed this approach coincides with the analysis which this court applied in disposing of three cases involving facts very similar to those involved here namely titmas v commissioner t c memo slater v commissioner tcmemo_1989_35 and atkinson v commissioner tcmemo_1984_378 in those cases the taxpayers were shareholders of closely held corporations they had signed guarantees on behalf of their corporations upon which they had to make payment when their businesses failed in each case we found that the payments were the equivalent of contributions to capital in sum the facts surrounding glenn peterson's guarantee of dutchess' debt do not show that he intended to create a bona_fide debtor-creditor relationship between himself and dutchess and do not reflect a reasonable expectation of repayment on his part but rather show that the payment on the guarantee was a contribution_to_capital calumet industries inc v commissioner supra pincite thus we sustain the disallowance by respondent of petitioners' bad_debt deduction in the amount of dollar_figure petitioners are entitled as respondent concedes to a capital_loss in the amount of dollar_figure subject_to the limitations of sec_1211 our conclusion moots the question whether had we found that the guarantee and its payment gave rise to a bona_fide indebtedness and did not constitute a contribution_to_capital the bad_debt would have been a business rather than a nonbusiness_bad_debt we append the following comments on that issue only because petitioners have devoted so much attention to it at the outset we note that in order to constitute a business_bad_debt the dominant motive for the indebtedness must relate to the taxpayer's trade_or_business 405_us_93 here petitioners stumble on the definition of trade_or_business they stress several times on brief that the dominant motive of the guarantee was to preserve his petitioner glenn peterson's employment and generate future corporate profits but employment and corporate profits are two distinct concepts petitioners misunderstand that glenn peterson wore two hats with respect to dutchess--one as a shareholder- investor and one as an employee-officer he had however for purposes of sec_166 only one trade or business--that of being an employee or officer investing in a single enterprise is not a trade_or_business 373_us_193 in this connection we note that petitioners do not contend that glenn peterson was in the trade_or_business of financing corporations see 511_f2d_185 6th cir in order to qualify for ordinary_loss treatment petitioners would have to show that glenn peterson originally made the guarantee to protect his business of being an employee 78_tc_336 65_tc_1092 petitioners have conceded on brief that glenn peterson and the other shareholders drew nominal salaries if any we cannot believe that glenn peterson would have signed a guarantee for dollar_figure to protect a nominal salary 987_f2d_267 5th cir affg tcmemo_1991_569 in this connection we think it significant that petitioners reported substantial amounts of wages salaries tips etc as ordinary_income on their and returns this fact coupled with the conceded nominal salary drawn from dutchess points in the direction that glenn peterson's main purpose was not to draw salary as an employee of dutchess but to realize capital appreciation as a shareholder by way of the hoped-for profitable operation of dutchess indeed petitioners recognize the multiple nature of glenn peterson's role when they repeatedly refer on brief to his status as an employee officer shareholder in any event under the foregoing circumstances the record is insufficient to satisfy petitioners' burden_of_proof that protection of glenn peterson's employment status was the dominant motive for financing the guarantee eisenberg v commissioner supra pincite shinefeld v commissioner supra pincite we conclude that glenn peterson signed the guarantee in his capacity as a shareholder and therefore if the payment represented debt instead of a contribution_to_capital petitioners would have been entitled to a nonbusiness_bad_debt deduction which would have given rise to a short-term_capital_loss subject_to the limitations of sec_1211 sec_166 united_states v generes supra shinefeld v commissioner supra finally we take note of the rhetorical question which petitioners pose in their reply brief when petitioners lost their residence to agway as a result of the guarantee who was the real victim agway or petitioners we are not unsympathetic to the plight of petitioners who lost their home in the wake of the failure of dutchess nevertheless petitioners may only take those deductions authorized by the internal_revenue_code see atkinson v commissioner tcmemo_1984_378 additions to tax and penalties petitioners failed on brief to raise the issue of the additions to tax and the penalty by not addressing these issues petitioners have effectively conceded them 96_tc_226 decision will be entered under rule
